DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is allowable. The restriction requirement of group and species, as set forth in the Office action mailed on 2/7/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/7/2019 is withdrawn. Claims 16-30, directed to group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Obermark on 6/25/2021.
The application has been amended as follows: 
In lines 1-2 of claim 19, “wherein each of the pigtail loop and the distal angled segment includes a plurality of fluid media holes” is changed to “wherein the at least one fluid media hole of the pigtail loop includes a plurality of fluid media holes”.
In lines 12-14 of claim 27, “a segment angle relative to the main catheter portion, the segment angle imparted by the distal angled joint, and the pigtail loop is” is changed to “a second angle relative to the main catheter portion, the second angle imparted by the distal angled joint, and the pigtail loop is at a first angle relative to the main catheter portion and at a third angle relative to the distal angled segment, and a plane of the pigtail loop is”. 

Allowable Subject Matter
Claims 3-14, 16-30 are allowed.
 As to claim 3, a catheter for delivering a fluid media comprising: a main catheter portion; an angled assembly, the angled assembly includes: a pigtail loop at a first angle relative to the main catheter portion, a distal angled segment, the distal angled segment extending from the main catheter portion to the pigtail loop at a second angle relative to the main catheter 
 In particular, Ladika (US. 4,747,840) is the closest prior art of record. Even though Ladika discloses a catheter for delivering a fluid media comprising: a main catheter portion; an angled assembly, the angled assembly includes: a pigtail loop at a first angle relative to the main catheter portion, a distal angled segment, the distal angled segment extending from the main catheter portion to the pigtail loop at a second angle relative to the main catheter portion, Ladika fails to disclose wherein the pigtail loop extends from the distal angled segment at a third angle relative to the distal angled segment, and a plane of the pigtail loop is transverse to a plane including the main catheter portion and the distal angled segment.
As to claim 16, a catheter for delivering a fluid media comprising: a main catheter portion; an angled assembly includes: a pigtail loop, a distal angled segment and wherein the distal angled segment extends from the distal angled joint to the pigtail joint at a segment angle relative to the main catheter portion, the segment angle imparted by the distal angle joint and wherein the pigtail loop is transverse to a plane including the main catheter portion and the distal angled segment and wherein the angled assembly includes a non-coronary cusp configuration, and in the non-coronary cusp configuration in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Ladika (US. 4,747,840) is the closest prior art of record. Even though Ladika discloses a catheter for delivering a fluid media comprising: a main catheter portion; an angled assembly includes: a pigtail loop, a distal angled segment and wherein the distal angled segment extends from the distal angled joint to the pigtail joint at a segment angle relative to the main catheter portion (Fig. 1-3), but  Ladika fails to disclose that the segment angle imparted by the distal angle joint and wherein the pigtail loop is transverse to a plane including the main catheter portion and the distal angled segment and wherein the angled assembly includes a non-coronary cusp configuration, and in the non-coronary cusp configuration.
As to claim 27, a method for use with a transcatheter aortic valve replacement comprising: navigating an angled assembly of a catheter for delivering a fluid media having a main catheter portion to an aortic arch; and positioning the angled assembly of the catheter in a non-coronary cusp configuration in the aortic arch, positioning includes: wherein the distal angled segment is at a second angle relative to the main catheter portion, the second angle imparted by the distal angled joint, and the pigtail loop is at a first angle relative to the main catheter portion and at a third angle relative to the distal angled segment, and a plane of the pigtail loop is transverse relative to a plane including the distal angled segment and the main catheter portion in combination with other claimed structure was not found or rendered obvious by the prior art of record. 
 In particular, Ladika (US. 4,747,840) is the closest prior art of record. Even though Ladika discloses a method for use with a transcatheter aortic valve replacement (Figs. 1-6) comprising: navigating an angled assembly of a catheter for delivering a fluid media having a main catheter portion to an aortic arch (Fig. 6); and positioning the angled assembly of the catheter in a non-coronary cusp configuration in the aortic arch (Fig. 6), but it fails to disclose the step of positioning includes: wherein the distal angled segment is at a second angle relative to the main catheter portion, the second angle imparted by the distal angled joint, and the pigtail loop is at a first angle relative to the main catheter portion and at a third angle relative to the distal angled segment, and a plane of the pigtail loop is transverse relative to a plane including the distal angled segment and the main catheter portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see pre-brief, filed3/4/2021, with respect to the transverse angle of the pigtail have been fully considered and are persuasive.  The 103 rejection of claim 3 has been withdrawn 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783